703 S.E.2d 147 (2010)
STATE of North Carolina, ex rel. Roy COOPER, Attorney General
v.
BLUE RIDGE TANK COMPANY, INC., Richard S. Jones, Jr., Personal Representative of the Estate of Roy H. Fouts and Terry P. Fouts.
No. 391P10.
Supreme Court of North Carolina.
October 7, 2010.
K.D. Sturgis, Assistant Attorney General, for State of North Carolina.
Charles F. McDarris, Raleigh, for Roy H. Fouts (Estate of), et al.
Terry P. Fouts, for Terry P. Fouts (Estate of).
J. Nicholas Ellis, Rocky Mount, for Blue Ridge Tank Company, Inc., et al.

ORDER
Upon consideration of the petition filed on the 7th of September 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."